UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6934



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JOHN WILSON, a/k/a Green Eyed Donny,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.   James H. Michael, Jr.,
Senior District Judge. (5:96-cr-30068-jhm; 7:07-cv-00162-jct)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Wilson, Appellant Pro Se.       Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Wilson seeks to appeal the district court’s order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28 U.S.C.

§ 2255 (2000) motion, and dismissing it on that basis and denying

his motion for reconsideration.         The orders are not appealable

unless   a   circuit   justice   or   judge   issues   a   certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).        A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).      A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).    We have independently reviewed the record and

conclude Wilson has not made the requisite showing.          Accordingly,

we deny a certificate of appealability and dismiss the appeal.*          We


     *
      Additionally, we construe Wilson’s notice of appeal and
informal brief as an application to file a second or successive
motion under 28 U.S.C. § 2255. United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to
file a successive § 2255 motion, a prisoner must assert claims
based on either: (1) a new rule of constitutional law, previously
unavailable, made retroactive by the Supreme Court to cases on
collateral review; or (2) newly discovered evidence, not previously
                                                     (continued...)

                                  - 2 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




     *
      (...continued)
discoverable by due diligence, that would be sufficient to
establish by clear and convincing evidence that, but for
constitutional error, no reasonable factfinder would have found the
movant guilty of the offense.      28 U.S.C. §§ 2244(b)(2), 2255
(2000). Wilson’s claims do not satisfy either of these criteria.
Therefore, we deny authorization to file a successive § 2255
motion.


                              - 3 -